Citation Nr: 1312370	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  11-31 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
REMAND

The appellant had service in the Army National Guard with active service from October 1961 to August 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In April 2012, the appellant testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Here, on March 2011 VA examination, the examiner opined that the appellant's hearing loss was less likely as not the result of military acoustic trauma.  The examiner reasoned that the appellant was only active for one year as a tank commander, but worked in civilian life as a butcher and a fireman, which were both noisy occupations.  It was also noted that the appellant was also an avid shooter, in which he only wore hearing protection while on the range and not while shooting.  Therefore, it was felt that the appellant's civilian noise exposure was a much more likely cause of his current hearing loss.  The examiner also opined that the appellant's tinnitus was less likely as not the result of military acoustic trauma.  The examiner reasoned that while the appellant reported that his tinnitus started in the military, he could not relate any incident that supported his claim and has engaged in noisy civilian occupational and recreational activities for many years, which was more likely the cause of his tinnitus.  The examiner also indicated that tinnitus was as likely as not a symptom associated with the appellant's hearing loss.  

The examiner did not provide any medical reasons for why the appellant's report of symptoms of decreased hearing acuity and tinnitus during service (prior to years of post-service occupational and recreational noise exposure) and since that time should not be believed.  Specifically, the appellant contends that he was a Kentucky National Guardsman who was called to active duty during the Cuban Missile Crisis.  During that time, he was a tank commander who went through armor training and fired 90 millimeter, .50 caliber, and .30 caliber machine guns, as well as .45 caliber pistols with no hearing protection.  He initially attributed his tinnitus to noise exposure, but also stated that the symptoms worsened when he was treated in-service for an ear infection. See January 2011 statement, March 2011 VA ear disease examination, and April 2012 hearing transcript.  The Board notes that the appellant's DD Form 214 reflects that he had a military occupational specialty of armor crewman and his in-service accounts of noise exposure is conceded.  His service treatment records (STRs) also documented treatment for an ear infection.  

During his April 2012 Travel Board hearing, the appellant was asked about when he first noticed the loss of hearing acuity, in which he indicated that it was at the same time that he went to sick call for an ear infection.  He also reported that when he was around so many noises (in service), he did not really pay attention to his hearing loss until he went to a place that was quiet.  His STRs show that in January 1962, he had complaints of stopped up ears and right ear pain.  He reported that he had chronic ear trouble all his life and every winter.  The record noted that the appellant was hard of hearing in his left ear.  Physical examination revealed posterosuperior perforations in both tympanic membranes (TMs) with a dull ear drum on the right side and aerotitis media on the left side.  The impression was bilateral perforation of the TMs, aerotitis media, and rule out cholesteatoma.  He was prescribed antibiotics and referred to the ENT clinic for an audiogram.  A subsequent treatment record indicated that the appellant was given an ENT appointment regarding his hearing deficit and perforated ear drums.  A February 1962 ENT clinic record shows that he had right ear pain.  Physical examination revealed scarred TMs, large infected adenoids, dental caries, and gingivitis.  His diagnosis included acute and subacute adenoiditis and tonsillitis, chronic gingivitis, and dental caries.  An audiological evaluation was not performed . 

Additionally, the VA examiner's findings do not reflect adequate consideration and analysis of all relevant evidence of record, to specifically include pertinent medical records such as the above-mentioned STRs, which renders the examiner's reasoning/analysis incomplete, if not inaccurate.  See Nieves-Rodriguez; see also Coburn v. Nicholson, 19 Vet. App. 427 (2006) (affirming the holding in Reonal v. Brown, 5 Vet. App. 458 (1993), that a medical opinion based on an inaccurate factual premise is of no probative value).  The Board notes that not only did the examiner not address the appellant's contentions of experiencing symptoms in service and since that time, the examiner did not address STRs that reflected annotations of a hearing deficit and perforated eardrums with scarring.  Therefore, a new VA examination is required.  

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

STRs also show that the appellant had complaints of "running ears" and ear, nose, and throat trouble on his October 1961 enlistment Report of Medical History.  On his October 1961 enlistment Report of Medical Examination, a clinical evaluation of his ears was normal, no scarring of the TMs were noted, and whispered voice hearing test was 15/15, bilaterally.  On June 1962 separation Report of Medical History, the appellant reported ear, nose, or throat trouble.  On the separation Report of Medical History, a clinical evaluation of the ears was normal and whispered voice hearing test was 15/15, bilaterally.  

The Board notes that the only audiological testing accomplished during the appellant's period of service was a whispered/spoken voice test performed on separation.  Whispered/spoken voice tests cannot be considered as reliable evidence that hearing was or was not present.  Whispered/spoken voice tests are notoriously subjective, inaccurate, and insensitive to the types of hearing loss most commonly associated with noise exposure.  See VBA Training Letter 211D (10-02) (March 18, 2010).

It also appears that pertinent medical records remain outstanding.  During his April 2012 VA examination, the appellant reported that after service he did not have a hearing test until he underwent surgery for a left ear tumor and tympanoplasty in 1994.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the appellant of the records and provide a release to obtain the records.  If the appellant does not provide the release, VA should ask the appellant to obtain the records. 38 C.F.R. § 3.159(e)(2).  

There is no evidence that these steps have been taken concerning the identified 1994 left ear surgery.  Thus, a remand is also necessary to attempt to obtain any such relevant private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to complete an authorization to obtain all records of his treatment and audiograms related to his 1994 left ear tumor surgery and tympanoplasty.

If the appellant fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the appellant should be notified of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim

2.  After the completion of the development sought in paragraph 1 above, return the claims file to the March 2011 VA examiner, if available.  If not, send the file to another suitably qualified VA examiner.  The examiner should review the physical and Virtual VA claims file and a copy of this remand.  All pertinent symptomatology related to hearing loss and tinnitus must be reported in detail.  

Following a review of the claims file, to include service and post-service medical records, the examiner should address the following with regard to any diagnosed hearing loss (left or right ear) and tinnitus:  whether it is at least as likely as not (i.e., a 50 percent probability or more) that any such disability is related to service, to include any in-service noise exposure and in-service treatment in January and February 1962 for a hearing deficit and perforations in both tympanic membranes.  The examiner should address the March 2011 opinion that the appellant's tinnitus is a symptom associated with hearing loss and hearing loss was not related to military service.  This should be explained in the context of the appellant's own history of having experienced both hearing loss and tinnitus since military service.  In other words, the medical reasons for accepting or rejecting the appellant's statements of continuity of symptoms since service should be set forth in detail.  (If a reason for rejecting the appellant's statements is that his separation examination showed normal hearing acuity, the examiner should explain why the separation examination report is evidence that the appellant was not then or shortly thereafter experiencing any loss of acuity or tinnitus.  The examiner should also consider that whispered/spoken voice tests cannot be considered as reliable evidence that hearing loss was or was not present.)  

3.  The AOJ should ensure that the examination report complies with the instructions of this remand.  Thereafter, the claims for service connection should be re-adjudicated.  If a benefit sought is not granted, the appellant and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

